532 So.2d 1125 (1988)
The STATE of Florida, Appellant,
v.
Timothy McDAVID, Appellee.
No. 87-2304.
District Court of Appeal of Florida, Third District.
October 25, 1988.
Robert A. Butterworth, Atty. Gen., and Fariba N. Komeily, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Asst. Public Defender, for appellee.
*1126 Before SCHWARTZ, C.J., and HUBBART and BASKIN, JJ.
PER CURIAM.
We vacate the sentence because the trial court deviated from the recommended guidelines sentence without providing written reasons. State v. Adams, 528 So.2d 548 (Fla. 3d DCA 1988). Furthermore, we note that defendant's compliance with the trial court's prior order is not a valid basis for departure from the guidelines. State v. Frederick, 525 So.2d 491 (Fla. 3d DCA 1988); State v. Taylor, 482 So.2d 578 (Fla. 5th DCA 1986).
Vacated and remanded with directions to the trial court to provide appropriate written reasons for downward departure from the guidelines.